                           Case 2:15-cr-00038-wks Document 58 Filed 06/18/19 Page 1 of 7
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                            District
                                      __________     of Vermont
                                                  District of __________
                                                        )
              UNITED STATES OF AMERICA                  )     JUDGMENT IN A CRIMINAL CASE
                         v.                             )
                                                        )
               ANTHONY "KAPONE" SMITH                         Case Number: 2:15CR00038-1
                                                        )
                                                        )     USM Number: 12058-082
                                                        )
                                                        )      Steven L. Barth AFPD
                                                        )     Defendant’s Attorney
THE DEFENDANT:
G
✔ pleaded guilty to count(s)          1s & 2s of the Superseding Information

G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended               Count
 18:1952(a)(3)                      Interstate Travel in Aid of Racketeering/Prostitution                    June, 2014                   1s

 18:1952(a)(3)                      Interstate Travel in Aid of Racketeering/Prostitution                    December, 2014               2s



       The defendant is sentenced as provided in pages 2 through                7        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G
✔ Count(s)       1 & 2 of underlying Indictment          G is     G
                                                                  ✔ are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          6/17/2019
                                                                         Date of Imposition of Judgment
  +6%(.&/5&/5&3&%0/%0$,&5
             6/18/2019
  %"5&@@@@@@@@@@@@@@@@@                                                /s/ William K. Sessions III
                                                                         Signature of Judge



                                                                         William K. Sessions III, U.S. District Judge
                                                                         Name and Title of Judge


                                                                          6/17/2019
                                                                         Date
                           Case 2:15-cr-00038-wks Document 58 Filed 06/18/19 Page 2 of 7
AO 245B (Rev. ) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                     Judgment — Page    2        of      7
 DEFENDANT: ANTHONY "KAPONE" SMITH
 CASE NUMBER: 2:15CR00038-1

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
       60 months on Count 1s and 12 months on Count 2s, consecutive, for a total term of 72 months.




      ✔ The court makes the following recommendations to the Bureau of Prisons:
      G
  placement at FCI Fort Dix, NY; participation in the 500 hour drug and alcohol rehabilitation program offered or, if this program is not
  available for any reason, that he be allowed to participate in the non-residential drug and alcohol treatment program offered; participation
  in college-based educational programs as he has recently passed his high school equivalency examination while incarcerated.

      G
      ✔ The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
            G at                                  G a.m.       G p.m.         on                                             .

            G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            G before 2 p.m. on                                            .

            G as notified by the United States Marshal.
            G as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 aW                                                 , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                          By
                                                                                                DEPUTY UNITED STATES MARSHAL
                            Case 2:15-cr-00038-wks Document 58 Filed 06/18/19 Page 3 of 7
AO 245B (Rev. ) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                       Judgment—Page     3    of        7
DEFENDANT: ANTHONY "KAPONE" SMITH
CASE NUMBER: 2:15CR00038-1
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :

 3 years.




                                                    MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
.   You must not unlawfully possess a controlled substance.
.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            G The above drug testing condition is suspended, based on the court's determination that you
                SRVHDORZULVNRIIXWXUHVXEVWDQFHDEXVH FKHFNLIDSSOLFDEOH
    G <RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
            UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
.    ✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
      G
.    ✔
      G You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQwhHUH you
            reside, work,are a student, or were convicted of a qualifying offense. (check if applicable)
.    G     You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 2:15-cr-00038-wks Document 58 Filed 06/18/19 Page 4 of 7
AO 245B (Rev. ) Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                               Judgment—Page         4        of         7
DEFENDANT: ANTHONY "KAPONE" SMITH
CASE NUMBER: 2:15CR00038-1

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
    You must answer truthfully the questions asked by your probation officer.
    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours ofbecoming
      aware of a change or expected change.
    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.+RZHYHU\RXPD\KDYHFRQWDFWZLWK\RXUWZREURWKHUV:LOOLDP6PLWK-UDQG6WHYHQ6PLWKERWKRIZKRP
      KDYHIHORQ\FRQYLFWLRQV
    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
   ,IWKHSUREDWLRQRIILFHUGHWHUPLQHVEDVHGRQ\RXUFULPLQDOUHFRUGSHUVRQDOKLVWRU\RUFKDUDFWHULVWLFVWKDW\RXSRVHDULVNWRDQRWKHU
      SHUVRQ LQFOXGLQJDQRUJDQL]DWLRQ WKHSUREDWLRQRIILFHUZLWKWKHSULRUDSSURYDORIWKH&RXUWPD\UHTXLUH\RXWRQRWLI\WKHSHUVRQ
      DERXWWKHULVNDQG\RXPXVWFRPSO\ZLWKWKDWLQVWUXFWLRQ7KHSUREDWLRQRIILFHUPD\FRQWDFWWKHSHUVRQDQGFRQILUPWKDW\RXKDYH
      QRWLILHGWKHSHUVRQDERXWWKHULVN
   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
                        Case 2:15-cr-00038-wks Document 58 Filed 06/18/19 Page 5 of 7
AO 245B(Rev. ) Judgment in a Criminal Case
                     Sheet 3D — Supervised Release
                                                                                                      Judgment—Page      5     of        7
DEFENDANT: ANTHONY "KAPONE" SMITH
CASE NUMBER: 2:15CR00038-1

                                       SPECIAL CONDITIONS OF SUPERVISION

You must comply with the standard conditions of supervision set forth in Part G of the presentence report accept that you may have
contact with your two brothers, William Smith Jr. and Steven Smith, both of whom have felony convictions. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

You must participate in substance abuse treatment, which may include a substance abuse assessment with a licensed substance abuse
provider and abide by any programmatic treatment recommendations. This program may include testing to determine whether you have
reverted to the use of drugs or alcohol. You shall contribute to the cost of services rendered based on ability to pay or the availability of
third-party payment. You must refrain from the use of alcohol and other intoxicants during and after treatment.

You must provide the probation officer with a complete and current inventory of the number of computers (as defined in 18 U.S.C. §
1030(e)(1)) used, possessed, or in your control along with a monthly log of computer access.

You must not use a computer device (as defined in 18 U.S.C. § 1030(e)(1)) capable of Internet access until a Computer Use Plan is
developed and approved by your treatment provider and/or probation officer. Such plan, at a minimum, may require you to submit a
record of Internet use, online screen names, encryption methods, and passwords utilized by you.

You must allow, at the direction of the probation officer and at your expense, the installation of monitoring hardware or software to
monitor your use of computer systems, internet-capable devices and/or similar electronic devices under your control.

You must not access any computer device (as defined in 18 U.S.C. § 1030(e)(1)) that utilizes any encryption, anonymization,
“cleaning” or “wiping” software programs.

You must consent to third-party disclosure to any employer, potential employer, community service site, or other interested party, as
determined by the probation officer, of any computer-related restrictions that are imposed.

You must not associate or have contact, directly or through a third party, with persons under the age of 18, except in the presence of a
responsible adult who is aware of the nature of your background, and who has been approved in advance by the probation officer.
Such prohibited conduct shall include the use of electronic communication, telephone, or written correspondence.

You must not have contact, directly or through a third party, with the victim(s) in this case. Such prohibited conduct shall include the
use of electronic communication, telephone, or written correspondence.

You must submit your person, and any property, house, residence, vehicle, papers, computer, other electronic communications or data
storage devices or media, and effects to search at any time, with or without a warrant, by any law enforcement or probation officer with
reasonable suspicion concerning a violation of a condition of supervised release or unlawful conduct by the person, and by any
probation officer in the lawful discharge of the officer’s supervision functions. Such searches may include the removal of such items
for the purpose of conducting a more thorough inspection. You shall inform other residents of this condition. Failure to submit to a
search may be grounds for revocation.
                           Case 2:15-cr-00038-wks Document 58 Filed 06/18/19 Page 6 of 7
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                         Judgment — Page        6     of        7
 DEFENDANT: ANTHONY "KAPONE" SMITH
 CASE NUMBER: 2:15CR00038-1
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                  JVTA Assessment*                   Fine                      Restitution
 TOTALS            $ 200.00                     $                                  $                         $


 G The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                      Total Loss**               Restitution Ordered             Priority or Percentage




 TOTALS                               $                         0.00           $                        0.00


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the            G fine      G restitution.
       G the interest requirement for the           G fine      G      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
                          Case 2:15-cr-00038-wks Document 58 Filed 06/18/19 Page 7 of 7
$2% 5HY -XGJPHQWLQD&ULPLQDO&DVH
                       Sheet 6 — Schedule of Payments

                                                                                                               Judgment — Page      7      of           7
DEFENDANT: ANTHONY "KAPONE" SMITH
CASE NUMBER: 2:15CR00038-1

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A     G
      ✔ Lump sum payment of $             200.00                due immediately, balance due

           G      not later than                                    , or
           G      in accordance with     G    C,    G    D,    G     E, or      G F below; or
B     G Payment to begin immediately (may be combined with                   G C,         G D, or      G F below); or
C     G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D     G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     G Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F     G Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



G Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
